Title: From John Adams to Samuel Adams Wells, 6 August 1819
From: Adams, John
To: Wells, Samuel Adams



dear Sir
Quincy August 6th. 1819

your letter of July 23d. is as yet unanswered, I thank you for the communications. I now return you, your Grandfathers letter to J. S.—which I long to see in print, it is a masterly sumeary of the reasonings of the Whigs at the time it was written and worthy of the pen of your Grandfather, his hand writing, is as familiar to me as my own
I have sent your Oration, to Mr Jefferson Madison and Monroe—&—for my self I have always found that misfortunes are gregarious they come in flocks but I agree with St Paul that these light afflictions are but for a moment—
I am Sir your obliged and affectionate / fourth, fifth or sixth Cousin—
John Adams